Exhibit 10.1

[            ], 2020

 

From:    [Dealer]    [                    ]    [                    ] Attention:
   [                    ] Telephone No.:    [                    ] Email:   
[                    ] To:    Eventbrite, Inc.    155 5th Street, 7th Floor   
San Francisco, CA 94103 Attention:    [                    ] Telephone No.:   
[                    ] Email:    [                    ]

Re: [Base]1[Additional]2 Call Option Transaction

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the call option transaction entered into on the Trade
Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and
Eventbrite, Inc. (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the Agreement specified below.

1.    This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). Certain defined terms used herein have
the meanings assigned to them in the Offering Memorandum dated June 10, 2020 (as
so supplemented, the “Offering Memorandum”) relating to the USD 130,000,000
principal amount of 5.000% Convertible Senior Notes due 2025 (the “Base
Convertible Securities”) issued by Counterparty (as increased by up to an
additional USD 20,000,000 principal amount of 5.000% Convertible Senior Notes
due 2025 [that may be]3 issued pursuant to the option to purchase additional
convertible securities [exercised on the date hereof]4 (the “Optional
Convertible Securities” and, together with the Base Convertible Securities, the
“Convertible Securities”)) pursuant to an Indenture to be dated June 15, 2020
between Counterparty and Wilmington Trust, National Association, as trustee (the
“Indenture”). In the event of any inconsistency between the terms defined in the
Indenture and this Confirmation, this Confirmation shall govern. The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture that are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein, in each case, will conform to the descriptions
thereof in the Offering Memorandum. If any such definitions in the Indenture or
any such sections of the Indenture differ from the descriptions thereof in the
Offering Memorandum, the descriptions thereof in the Offering Memorandum will
govern for purposes of this Confirmation. For the avoidance of doubt, subject to
the foregoing, references herein to sections of, or definitions set forth in,
the Indenture are based on the draft of the Indenture most recently reviewed by
the parties at the time of execution of this Confirmation. If any relevant
sections of, or definitions set forth in, the Indenture are changed, added or
renumbered between the execution of this Confirmation and the execution of the
Indenture, the parties will amend this Confirmation in good faith and in a
commercially reasonable manner to preserve the economic intent of the parties as
evidenced by such draft of the Indenture. In addition, subject to the foregoing,
the parties acknowledge that references to the Indenture herein are references
to the Indenture as in effect on the date of its execution and if the Indenture
is, or the Convertible Securities are, amended, modified or supplemented
following such date, any such amendment, modification or supplement (other than
any amendment, modification or supplement (i) pursuant to Section 5.09 of the
Indenture,

 

1 

Include for base capped call.

2 

Include for additional capped call.

3 

Include for base capped call.

4 

Include for additional capped call.

 

Page 1 of 31



--------------------------------------------------------------------------------

subject to the provisions opposite the caption “Discretionary Adjustments” in
Section 2 hereof, or (ii) pursuant to Section 8.01(I) of the Indenture that, as
determined by the Calculation Agent in good faith and in a commercially
reasonable manner, conforms the Indenture to the description of Convertible
Securities in the Offering Memorandum) will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of US Dollars (“USD”) as the Termination Currency,
(ii) the election of the laws of the State of New York as the governing law
(without reference to choice of law doctrine) and (iii) (A) the election that
the “Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply
to Dealer with a “Threshold Amount” of three percent of Dealer’s ultimate
parent’s shareholders’ equity; provided that “Specified Indebtedness” shall not
include obligations in respect of deposits received in the ordinary course of
Dealer’s banking business, (B) the phrase “or becoming capable at such time of
being declared” shall be deleted from clause (1) of such Section 5(a)(vi) and
(C) the following language shall be added to the end thereof “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to
pay.”).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions;
(iii) the 2006 Definitions; and (iv) the Agreement. For the avoidance of doubt,
except to the extent of an express conflict, the application of any provision of
this Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
“Transaction” under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.

2.    The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:    [            ], 2020 Effective Date:    The closing date of the
[initial]5 issuance of the Convertible Securities [issued pursuant to the option
to purchase Optional Convertible Securities exercised on the date hereof]6.

 

5 

Include if applicable for base capped call.

6 

Include for additional capped call.

 

Page 2 of 31



--------------------------------------------------------------------------------

Option Style:    Modified American, as described under “Procedures for Exercise”
below. Option Type:    Call Seller:    Dealer Buyer:    Counterparty Shares:   
The Class A Common Stock of Counterparty, par value USD 0.00001 (Ticker Symbol:
“EB”). Number of Options:    [The number of Base Convertible Securities in
denominations of USD 1,000 principal amount issued by Counterparty on the
closing date for the initial issuance of the Convertible Securities.]7 [The
number of Optional Convertible Securities in denominations of USD 1,000
principal amount purchased by the Initial Purchasers (as defined in the Purchase
Agreement), at their option pursuant to Section 2 of the Purchase Agreement (as
defined below).]8 For the avoidance of doubt, the Number of Options outstanding
shall be reduced by each exercise of Options hereunder. In no event will the
Number of Options be less than zero. Applicable Percentage:    [    ]% Option
Entitlement:    A number equal to the product of the Applicable Percentage and
[            ] Make-Whole Adjustment:    Any adjustment to the Conversion Rate
pursuant to Section 5.07 of the Indenture. Discretionary Adjustment:    Any
adjustment to the Conversion Rate pursuant to Section 5.06 of the Indenture.
Strike Price:    USD[        ] Cap Price:    USD[        ]
Rounding of Strike Price/Cap Price/Option Entitlement:    In connection with any
adjustment to the Option Entitlement or Strike Price, the Option Entitlement or
Strike Price, as the case may be, shall be rounded by the Calculation Agent in
accordance with the provisions of the Indenture relating to rounding of the
“Conversion Price” or the “Conversion Rate”, as applicable (each as defined in
the Indenture). In connection with any adjustment to the Cap Price hereunder,
the Calculation Agent will round the adjusted Cap Price to the nearest USD
0.0001.

 

7 

Include for base capped call.

8 

Include for additional capped call.

 

Page 3 of 31



--------------------------------------------------------------------------------

Number of Shares:    As of any date, a number of Shares equal to the product of
the Number of Options and the Option Entitlement. Premium:    USD [        ]
Premium Payment Date:    The Effective Date Exchange:    The New York Stock
Exchange Related Exchange:    All Exchanges; provided that Section 1.26 of the
Equity Definitions shall be amended to add the words “United States” before the
word “exchange” in the tenth line of such Section. Procedures for Exercise:   
Exercise Dates:    Each Conversion Date. Conversion Date:   

[With respect to any conversion of a Convertible Security (other than (x) any
conversion of Convertible Securities with a “Conversion Date” (as defined in the
Indenture) occurring prior to the Free Convertibility Date or (y) any conversion
of Convertible Securities in respect of which holder(s) of such Convertible
Securities would be entitled to an increase in the Conversion Rate pursuant to a
Make-Whole Adjustment (including, for the avoidance of doubt, if such Make-Whole
Adjustment does not result in an increase to the Conversion Rate) (any such
conversion described in clause (x) or clause (y), an “Early Conversion”), to
which the provisions of Section 8(b)(iii) of this Confirmation shall apply), the
“Conversion Date” (as defined in the Indenture), provided that, no Conversion
Date shall be deemed to have occurred with respect to Exchanged Securities (such
Convertible Securities, other than Exchanged Securities, the “Relevant
Convertible Securities” for such Conversion Date).]9

 

[With respect to any conversion of a Convertible Security (other than (x) any
conversion of Convertible Securities with a “Conversion Date” (as defined in the
Indenture) occurring prior to the Free Convertibility Date or (y) any conversion
of Convertible Securities in respect of which holder(s) of such Convertible
Securities would be entitled to an increase in the Conversion Rate pursuant to a
Make-Whole Adjustment (including, for the avoidance of doubt, if such Make-Whole
Adjustment does not result in an increase to the Conversion Rate) (any such
conversion described in clause (x) or clause (y), an “Early Conversion”), to
which the provisions of Section 8(b)(iii) of this Confirmation shall apply), the
“Conversion Date” (as defined in the Indenture) for Convertible Securities that
are not “Relevant Convertible Securities” under (and as defined in) the
confirmation between the parties hereto regarding the Base Call Option
Transaction dated June 10, 2020 (the “Base Call Option Transaction
Confirmation”), provided that, no Conversion Date shall be deemed to have
occurred with respect to Exchanged Securities (such Convertible Securities,
other

 

9 

Include for base capped call

 

Page 4 of 31



--------------------------------------------------------------------------------

   than Exchanged Securities, the “Relevant Convertible Securities” for such
Conversion Date). For the purposes of determining whether any Convertible
Securities will be Relevant Convertible Securities hereunder or “Relevant
Convertible Securities” under the Base Call Option Transaction Confirmation,
Convertible Securities that are converted pursuant to the Indenture shall be
allocated first to the Base Call Option Transaction Confirmation until all
Options thereunder are exercised or terminated.]10 Free Convertibility Date:   
June 2, 2025 Exchanged Securities:    With respect to any Conversion Date, any
Convertible Securities with respect to which Counterparty makes the election
described in Section 5.08 of the Indenture and the financial institution
designated by Counterparty accepts such Convertible Securities in accordance
with Section 5.08 of the Indenture, as long as Counterparty does not submit a
Notice of Exercise in respect thereof. Expiration Date:    The earlier of
(i) the last day on which any Convertible Securities remain outstanding and
(ii) December 1, 2025, subject to earlier exercise. Automatic Exercise on
Conversion Dates:    Applicable, which means that on each Conversion Date
occurring on or after the Free Convertibility Date, a number of Options equal to
the number of Relevant Convertible Securities for such Conversion Date in
denominations of USD 1,000 principal amount shall be automatically exercised,
subject to “Notice of Exercise” below. Notwithstanding anything to the contrary
herein or in the Equity Definitions, unless Counterparty notifies Dealer in
writing prior to 5:00 P.M., New York City time, on the Expiration Date that it
does not wish automatic exercise to occur, all Options then outstanding as of
5:00 P.M., New York City time, on the Expiration Date shall be deemed to be
automatically exercised as if (i) a number of Relevant Convertible Securities
(in denominations of USD 1,000 principal amount) equal to such number of
then-outstanding Options were converted with a Conversion Date occurring on or
after the Free Convertibility Date and (ii) such Relevant Convertible Securities
were outstanding under the Indenture immediately prior to such deemed
conversion; provided that no such automatic exercise pursuant to this sentence
shall occur if the Relevant Price for each Valid Day during the Settlement
Averaging Period is less than or equal to the Strike Price. Notice Deadline:   
In respect of any exercise of Options hereunder on any Conversion Date on or
after the Free Convertibility Date, 5:00 P.M., New York City time, on the
“Scheduled Trading Day” (as defined in the Indenture) immediately preceding the
“Maturity Date” (as defined in the Indenture). Notice of Exercise:   
Counterparty shall notify Dealer in writing prior to the Notice Deadline of the
number of Relevant Convertible Securities being converted on the related
Conversion Date[; provided that any “Notice of Exercise”

 

10 

Include for additional capped call.

 

Page 5 of 31



--------------------------------------------------------------------------------

   delivered to Dealer pursuant to the Base Call Option Transaction Confirmation
shall be deemed to be a Notice of Exercise pursuant to this Confirmation and the
terms of such Notice of Exercise shall apply, mutatis mutandis, to this
Confirmation]11. For the avoidance of doubt, if Counterparty fails to give such
notice when due in respect of any exercise of Options hereunder with a
Conversion Date occurring on or after the Free Convertibility Date, Automatic
Exercise shall apply and the Conversion Date shall be deemed to be the Notice
Deadline. Notice of Final Convertible Security Settlement Method:    In
addition, Counterparty shall notify Dealer in writing before 5:00 P.M., New York
City time, on the “Scheduled Trading Day” (as defined in the Indenture)
immediately preceding the Free Convertibility Date of the settlement method
(and, if applicable, the “Specified Dollar Amount” (as defined in the
Indenture)) elected (or deemed to be elected) with respect to Relevant
Convertible Securities with a Conversion Date occurring on or after the Free
Convertibility Date (any such notice, a “Notice of Final Convertible Security
Settlement Method”); provided that if Counterparty does not timely deliver the
Notice of Final Convertible Security Settlement Method then the Notice of Final
Convertible Security Settlement Method shall be deemed timely given and the
Applicable Settlement Method shall be a Cash Election with a “Specified Dollar
Amount” (as defined in the Indenture) of USD 1,000. If Counterparty elects a
Settlement Method other than Net Share Settlement in the Notice of Final
Convertible Security Settlement Method, the Notice of Final Convertible Security
Settlement Method shall contain a written representation by Counterparty to
Dealer that Counterparty is not, on the date of the Notice of Final Convertible
Security Settlement Method, in possession of any material non-public information
with respect to Counterparty or the Shares. Dealer’s Contact Details for purpose
of Giving Notice:    As specified in Section 6(b) below. Settlement Terms:   
Settlement Date:    For any Exercise Date, the date one Settlement Cycle
following the final day of the Cash Settlement Averaging Period. Delivery
Obligation:    In lieu of the obligations set forth in Sections 8.1 and 9.1 of
the Equity Definitions, and subject to “Automatic Exercise on Conversion Dates”
and “Notice of Exercise” above and “Method of Adjustment”, “Discretionary
Adjustments”, “Consequences of Merger Events/Tender Offers”, “Consequences of
Announcement Events” and Section 8(u) below, in respect of an Exercise Date,
Dealer will deliver to Counterparty on the related Settlement Date (the
“Delivery Obligation”), (i) a number of Shares equal to the product of the
Applicable Percentage and the aggregate number of Shares, if any, that
Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities for such Conversion Date pursuant to Section 5.03(B) of
the Indenture (except that such number of Shares shall be rounded down to the
nearest whole number) and cash in lieu of

 

11 

Include for additional capped call confirmation only.

 

Page 6 of 31



--------------------------------------------------------------------------------

   any fractional Share resulting from such rounding and/or (ii) the product of
the Applicable Percentage and the aggregate amount of cash, if any, in excess of
the principal amount of the Relevant Convertible Securities that Counterparty
would be obligated to deliver to holder(s) of the Relevant Convertible
Securities for such Conversion Date pursuant to Section 5.03(B) of the
Indenture, determined, for each of clauses (i) and (ii), by the Calculation
Agent in a commercially reasonable manner by reference to such Sections of the
Indenture as if Counterparty had elected to satisfy its conversion obligation in
respect of such Relevant Convertible Securities by the Applicable Settlement
Method, notwithstanding any different actual election by Counterparty with
respect to the settlement of such Relevant Convertible Securities; provided that
if the “Daily VWAP” (as defined in the Indenture) for any “VWAP Trading Day” (as
defined in the Indenture) during the Cash Settlement Averaging Period is greater
than the Cap Price, then clause (b) of the relevant “Daily Conversion Value” (as
defined in the Indenture) for such “VWAP Trading Day” shall be determined as if
such “Daily VWAP” for such “VWAP Trading Day” were deemed to equal the Cap
Price; provided further that the Delivery Obligation shall be determined
excluding any Shares and/or cash that Counterparty is obligated to deliver to
holder(s) of the Relevant Convertible Securities as a direct or indirect result
of any adjustments to the Conversion Rate pursuant to a Discretionary
Adjustment, a Make-Whole Adjustment and any interest payment that Counterparty
is (or would have been) obligated to deliver to holder(s) of the Relevant
Convertible Securities for such Conversion Date. Applicable Settlement Method:
   For any Relevant Convertible Securities, if Counterparty has notified Dealer
in the Notice of Final Convertible Security Settlement Method that it has
elected, or is deemed to have elected, to satisfy its conversion obligation in
respect of such Relevant Convertible Securities in cash or in a combination of
cash and Shares in accordance with Section 5.03(A) of the Indenture (a “Cash
Election”) with a “Specified Dollar Amount” (as defined in the Indenture) of at
least USD 1,000, the Applicable Settlement Method shall be the settlement method
actually so elected, or deemed to be elected, by Counterparty in respect of such
Relevant Convertible Securities (the “Convertible Securities Settlement
Method”); otherwise, the Applicable Settlement Method shall assume Counterparty
had made a Cash Election with respect to such Relevant Convertible Securities (a
“Deemed Cash Election”) with a “Specified Dollar Amount” (as defined in the
Indenture) of USD 1,000 per Relevant Convertible Security (“Net Share
Settlement”) and the Delivery Obligation shall be determined by the Calculation
Agent pursuant to Section 5.03(B) of the Indenture as if the relevant
“Observation Period” (as defined in the Indenture) were the Cash Settlement
Averaging Period. Cash Settlement Averaging Period:    The forty
(40) consecutive “VWAP Trading Days” (as defined in the Indenture) commencing on
the 41st “Scheduled Trading Day” (as defined in the Indenture) immediately
preceding the “Maturity Date” (as defined in the Indenture). Other Applicable
Provisions:    To the extent Dealer is obligated to deliver Shares hereunder,
the provisions of Sections 9.8, 9.9 and 9.11 of the Equity Definitions will

 

Page 7 of 31



--------------------------------------------------------------------------------

   be applicable as if “Physical Settlement” applied to the Transaction;
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws that exist as a result of the fact that Counterparty
is the issuer of the Shares. Restricted Certificated Shares:    Notwithstanding
anything to the contrary in the Equity Definitions, Dealer may, in whole or in
part, deliver Shares required to be delivered to Counterparty hereunder in
certificated form in lieu of delivery through the Clearance System. With respect
to such certificated Shares, the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by deleting the
remainder of the provision after the word “encumbrance” in the fourth line
thereof. Adjustments:    Method of Adjustment:   

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in the Dilution Adjustment Provisions (a
“Potential Adjustment Event”) that requires an adjustment under the Indenture,
the Calculation Agent shall, in good faith and in a commercially reasonable
manner, make a corresponding adjustment in respect of any one or more of the
Strike Price, the Number of Options, the Option Entitlement and any other term
relevant to the exercise, settlement or payment of the Transaction, to the
extent an analogous adjustment is required under the Indenture, subject to
“Discretionary Adjustments” below. Immediately upon the occurrence of any
Potential Adjustment Event, Counterparty shall notify the Calculation Agent of
such Potential Adjustment Event.

 

Notwithstanding anything to the contrary herein or in the Equity Definitions:

 

(i) in connection with any Potential Adjustment Event as a result of an event or
condition set forth in Section 5.05(A)(ii) of the Indenture or
Section 5.05(A)(iii) of the Indenture where, in either case, the period for
determining “Y” (as such term is used in Section 5.05(A)(ii) of the Indenture)
or “SP” (as such term is used in Section 5.05(A)(iii) of the Indenture), as the
case may be, begins before Counterparty has publicly announced the event or
condition giving rise to such Potential Adjustment Event, then the Calculation
Agent shall, in good faith and in a commercially reasonable manner, have the
right to adjust any variable relevant to the exercise, settlement or payment for
the Transaction as appropriate to reflect the commercially reasonable costs (to
account solely for hedging mismatches and market losses) and commercially
reasonable out-of-pocket expenses incurred by Dealer in connection with its
commercially reasonable hedging activities as a result of such event or
condition not having been publicly announced prior to the beginning of such
period; and

 

(ii) if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not

 

Page 8 of 31



--------------------------------------------------------------------------------

  

adjusted at the time or in the manner contemplated by the relevant Dilution
Adjustment Provision based on such declaration or (c) the “Conversion Rate” (as
defined in the Indenture) is adjusted as a result of such Potential Adjustment
Event and subsequently re-adjusted (each of clauses (a), (b) and (c), a
“Potential Adjustment Event Change”) then, in each case, the Calculation Agent
shall, in good faith and in a commercially reasonable manner, have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the commercially reasonable costs (to
account solely for hedging mismatches and market losses) and commercially
reasonable out-of-pocket expenses incurred by Dealer in connection with its
commercially reasonable hedging activities as a result of such Potential
Adjustment Event Change.

 

For the avoidance of doubt, Dealer shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of a Potential Adjustment Event
(including, without limitation, under the proviso to the first sentence of
Section 5.05(A)(iii)(1) of the Indenture or the proviso to the first sentence of
Section 5.05(A)(iv) of the Indenture).

Dilution Adjustment Provisions:    Sections 5.05(A)(i), (A)(ii), (A)(iii),
(A)(iv), (A)(v) and Section 5.05(H) of the Indenture Discretionary Adjustments:
   Notwithstanding anything to the contrary herein or in the Equity Definitions,
if the Calculation Agent in good faith disagrees with any adjustment under the
Indenture that is the basis of any adjustment hereunder and that involves an
exercise of discretion by Counterparty, its board of directors or a committee of
its board of directors (including, without limitation, pursuant to
Section 5.05(H) of the Indenture or pursuant to Section 5.09 of the Indenture or
any supplemental indenture entered into thereunder or in connection with the
determination of the fair value of any securities, property, rights or other
assets), then the Calculation Agent will determine the corresponding adjustment
to be made to any one or more of the Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment of or under the Transaction in good faith and in a commercially
reasonable manner consistent with the methodology set forth in the Indenture. In
addition, notwithstanding the foregoing, if any Potential Adjustment Event
occurs during the Cash Settlement Averaging Period but no adjustment was made to
any Convertible Security under the Indenture because the relevant holder of such
Convertible Security was deemed to be a record owner of the underlying Shares on
the related Conversion Date, then the Calculation Agent shall, in good faith and
in a commercially reasonable manner, make an adjustment, consistent with the
methodology set forth in the Indenture as determined by it, to the terms hereof
in order to account for such Potential Adjustment Event. For the avoidance of
doubt, the Delivery Obligation shall be calculated on the basis of such
adjustments by the Calculation Agent.

 

Page 9 of 31



--------------------------------------------------------------------------------

Extraordinary Events:    Merger Events:    Notwithstanding Section 12.1(b) of
the Equity Definitions, “Merger Event” shall have the same meaning as the
meaning of “Common Stock Change Event” set forth in Section 5.09 of the
Indenture. Consequences of Merger Events/Tender Offers:    Notwithstanding
Section 12.2 of the Equity Definitions, upon the occurrence of a Merger Event,
the Calculation Agent, acting in good faith and commercially reasonably, shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares, the Number of Options, the
Option Entitlement, composition of the “Shares” hereunder and any other variable
relevant to the exercise, settlement or payment for the Transaction, to the
extent an analogous adjustment is required under Section 5.09 of the Indenture
in respect of such Merger Event, as determined in good faith and in a
commercially reasonable manner by the Calculation Agent by reference to such
Section, subject to “Discretionary Adjustments” above; provided that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
pursuant to a Make-Whole Adjustment or a Discretionary Adjustment; provided
further that in respect of any election by the holders of Shares with respect to
the consideration due upon consummation of any Merger Event, the Calculation
Agent shall have the right to adjust any variable relevant to the exercise,
settlement or payment for the Transaction as appropriate to compensate Dealer
for any losses (including, without limitation, market losses customary for
transactions similar to the Transaction with counterparties similar to
Counterparty) relating to any mismatch on its Hedge Position, assuming Dealer
maintains a commercially reasonable Hedge Position, and the type and amount of
consideration actually paid or issued to the holders of Shares in respect of
such Merger Event; and provided further that if, with respect to a Merger Event
or a Tender Offer, (i) the consideration for the Shares includes (or, at the
option of a holder of Shares, may include) securities issued by an entity that
is not a corporation organized under the laws of the United States, any state
thereof or the District of Columbia or (ii) the Counterparty to the Transaction,
following such Merger Event, will not be a corporation organized under the laws
of the United States, any State thereof or the District of Columbia or will not
be the Issuer, Dealer may elect in its commercially reasonable discretion that
Cancellation and Payment (Calculation Agent Determination) shall apply. For the
avoidance of doubt, adjustments shall be made pursuant to the provisions set
forth above regardless of whether any Merger Event gives rise to an Early
Conversion. For purposes of this paragraph, “Tender Offer” means the occurrence
of any event or condition set forth in Section 5.05(A)(v) of the Indenture.
Notice of Merger Consideration:    Upon the occurrence of a Merger Event,
Counterparty shall reasonably promptly (but in any event prior to consummation
of such Merger Event) notify the Calculation Agent of, in the case of a Merger
Event that causes the Shares to be converted into the right to receive more than
a single type of consideration (determined based in part upon any

 

Page 10 of 31



--------------------------------------------------------------------------------

   form of stockholder election), the weighted average of the types and amounts
of consideration actually received by holders of Shares upon consummation of
such Merger Event. Consequences of Announcement Events:    Modified Calculation
Agent Adjustment as set forth in Section 12.3(d) of the Equity Definitions;
provided that, in respect of an Announcement Event, (x) references to “Tender
Offer” shall be replaced by references to “Announcement Event” and references to
“Tender Offer Date” shall be replaced by references to “date of such
Announcement Event”, (y) the phrase “exercise, settlement, payment or any other
terms of the Transaction (including, without limitation, the spread)” shall be
replaced with the phrase “Cap Price (provided that in no event shall the Cap
Price be less than the Strike Price)” and the words “whether within a
commercially reasonable (as determined by the Calculation Agent) period of time
prior to or after the Announcement Event” shall be inserted prior to the word “,
which” in the seventh line, and (z) for the avoidance of doubt, the Calculation
Agent shall, in good faith and in a commercially reasonable manner, determine
whether the relevant Announcement Event has had an economic effect on the
Transaction (the terms of which include, among other terms, the Strike Price and
Cap Price), and, if so, shall adjust the Cap Price accordingly to take into
account such economic effect on one or more occasions on or after the date of
the Announcement Event up to, and including, the Expiration Date, any Early
Termination Date and/or any other date of cancellation, it being understood that
(i) any adjustment in respect of an Announcement Event shall take into account
any earlier adjustment relating to the same Announcement Event and (ii) in
making any adjustment the Calculation Agent shall take into account volatility,
liquidity or other factors before and after such Announcement Event. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.
Announcement Event:    (i)    The public announcement by Issuer, any subsidiary
of Issuer, any affiliate of Issuer, any agent or representative of Issuer, any
Valid Third Party Entity or any affiliate of a Valid Third Party Entity of
(x) any transaction or event that, if completed, would constitute a Merger Event
or Tender Offer, (y) any potential acquisition or disposition by Issuer and/or
its subsidiaries where the aggregate consideration exceeds 25% of the market
capitalization of Issuer as of the date of such announcement (a “Transformative
Transaction”) or (z) the intention to enter into a Merger Event or Tender Offer
or a Transformative Transaction, (ii) the public announcement by Issuer of an
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a Merger Event or Tender Offer or a
Transformative Transaction or (iii) any subsequent public announcement by
Issuer, any subsidiary of Issuer, any affiliate of Issuer, any agent or
representative of Issuer or a Valid Third Party Entity of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence (including, without limitation,
a new announcement, whether or not by the same party, relating to such a
transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent in good faith and in a commercially
reasonable

 

Page 11 of 31



--------------------------------------------------------------------------------

   manner. For the avoidance of doubt, the occurrence of an Announcement Event
with respect to any transaction or intention shall not preclude the occurrence
of a later Announcement Event with respect to such transaction or intention. For
purposes of this definition of “Announcement Event,” (A) “Merger Event” shall
mean such term as defined under Section 12.1(b) of the Equity Definitions (but,
for the avoidance of doubt, the remainder of the definition of “Merger Event” in
Section 12.1(b) of the Equity Definitions following the definition of “Reverse
Merger” therein shall be disregarded) and (B) “Tender Offer” shall mean such
term as defined under Section 12.1(d) of the Equity Definitions. Valid Third
Party Entity:    In respect of any transaction, any third party that has a bona
fide intent to enter into or consummate such transaction (it being understood
and agreed that in determining whether such third party has such a bona fide
intent, the Calculation Agent may take into consideration the effect of the
relevant announcement by such third party (or its agent or representative) on
the Shares and/or options relating to the Shares). Nationalization, Insolvency
or Delisting:    Cancellation and Payment (Calculation Agent Determination);
provided that in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it will also constitute a Delisting if the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The Nasdaq Global Select Market or The Nasdaq Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange. Additional Termination
Event(s):    Notwithstanding anything to the contrary in the Equity Definitions,
if, as a result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or the
cancelled or terminated portion thereof) being the Affected Transaction and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction. Additional Disruption
Events:    (a) Change in Law:    Applicable; provided that Section 12.9(a)(ii)
of the Equity Definitions is hereby amended by (i) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”, (ii) by adding the
phrase “and/or Hedge Position” after the word “Shares” in clause (X) thereof and
(iii) by immediately following the word “Transaction” in clause (X) thereof,
adding the phrase “in the manner contemplated by the Hedging Party on the Trade
Date”; and provided further that Section 12.9(a)(ii) of the Equity Definitions
is hereby amended by (i) replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations

 

Page 12 of 31



--------------------------------------------------------------------------------

   authorized or mandated by existing statute)” and (ii) adding the words “, or
holding, acquiring or disposing of Shares or any Hedge Positions relating to,”
after the words “obligations under” in clause (Y) thereof. (b) Failure to
Deliver:    Applicable (c) Insolvency Filing:    Applicable (d) Hedging
Disruption:   

Applicable; provided that:

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following at the end of such Section:

 

“For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and
(ii) the transactions or assets referred to in phrases (A) or (B) above must be
available on commercially reasonable pricing and other terms”; and

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

(e) Increased Cost of Hedging:    Not Applicable Hedging Party:    Dealer
Determining Party:    Dealer; provided that the Determining Party will promptly,
upon written notice from Counterparty, provide a statement displaying in
reasonable detail the basis for such determination, adjustment or calculation,
as the case may be (including any quotations, market data or information from
internal or external sources used in making such determination, adjustment or
calculation, it being understood that the Determining Party shall not be
required to disclose any confidential information or proprietary models used by
it in connection with such determination, adjustment or calculation, as the case
may be). Non-Reliance:    Agreements and Acknowledgments    Applicable Regarding
Hedging Activities:    Applicable Additional Acknowledgments:    Applicable
Hedging Adjustment:    For the avoidance of doubt, whenever Dealer, Determining
Party or the Calculation Agent makes an adjustment, calculation or determination
permitted or required to be made pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of any event (other than
an adjustment, calculation or determination made by reference to the Indenture),
the Calculation Agent, Determining Party or Dealer, as the case may be, shall
make such adjustment,

 

Page 13 of 31



--------------------------------------------------------------------------------

   calculation or determination in a commercially reasonable manner and by
reference to the effect of such event on Dealer assuming that Dealer maintains a
commercially reasonable hedge position. 3.    Calculation Agent:    Dealer;
provided that all calculations and determinations by the Calculation Agent
(other than calculations or determinations made by reference to the Indenture)
shall be made in good faith and in a commercially reasonable manner and assuming
for such purposes that Dealer is maintaining, establishing and/or unwinding, as
applicable, a commercially reasonable hedge position; provided further that if
an Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party occurs, Counterparty
shall have the right to appoint a successor calculation agent which shall be a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives. The Calculation Agent agrees that it will promptly, upon written
notice from Counterparty, provide a statement displaying in reasonable detail
the basis for such determination, adjustment or calculation, as the case may be
(including any quotations, market data or information from internal or external
sources used in making such determination, adjustment or calculation, it being
understood that the Calculation Agent shall not be required to disclose any
confidential information or proprietary models used by it in connection with
such determination, adjustment or calculation, as the case may be).

 

  4.  

  Account Details:   Dealer Payment Instructions:  

[                    ]

  Counterparty Payment Instructions:  

[                    ]

  5.  

  Offices:   The Office of Dealer for the Transaction is: [                    ]
  The Office of Counterparty for the Transaction is:  

Inapplicable, Counterparty is not a Multibranch Party

  6.  

  Notices:     For purposes of this Confirmation:  

(a)   Address for notices or communications to Counterparty:

  To:    Eventbrite, Inc.      155 5th Street, 7th Floor      San Francisco, CA
94103   Attention:    [                    ]   Telephone No.:   
[                    ]   Facsimile No.:    [                    ]   Email:   
[                    ]

 

Page 14 of 31



--------------------------------------------------------------------------------

  (b)

Address for notices or communications to Dealer:

[Dealer Address]

 

  7.

Representations, Warranties and Agreements:

(a)    In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Counterparty represents and warrants to and
for the benefit of, and agrees with, Dealer as follows:

(i)    On the Trade Date, (A) Counterparty is not aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

(ii)    (A) On the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not subject to a
“restricted period,” as such term is defined in Regulation M under the Exchange
Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

(iii)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of the Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging - Contracts in Entity’s Own
Equity (or any successor issue statements).

(iv)    Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

(v)    Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction.

(vi)    Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(vii)    Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(viii)    On each of the Trade Date and the Premium Payment Date, Counterparty
is not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

 

Page 15 of 31



--------------------------------------------------------------------------------

(ix)    The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Purchase Agreement, dated as of
June 10, 2020, among Counterparty and Morgan Stanley & Co. LLC as
representatives of the initial purchasers party thereto (the “Purchase
Agreement”) are true and correct as of the Trade Date and the Effective Date and
are hereby deemed to be repeated to Dealer as if set forth herein.

(x)    To the knowledge of Counterparty, no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being financial
institutions or broker-dealers.

(xi)    Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50 million as of the date
hereof.

(xii)    Counterparty acknowledges that the Transaction may constitute a
purchase of its equity securities. Counterparty further acknowledges that,
pursuant to the provisions of the Coronavirus Aid, Relief and Economic Security
Act (the “CARES Act”), the Counterparty would be required to agree to certain
time-bound restrictions on its ability to purchase its equity securities if it
receives loans, loan guarantees or direct loans (as that term is defined in the
CARES Act) under section 4003(b) of the CARES Act. Counterparty further
acknowledges that it may be required to agree to certain time-bound restrictions
on its ability to purchase its equity securities if it receives loans, loan
guarantees or direct loans (as that term is defined in the CARES Act) under
programs or facilities established by the Board of Governors of the Federal
Reserve System for the purpose of providing liquidity to the financial system
(together with loans, loan guarantees or direct loans under section 4003(b) of
the CARES Act. Accordingly, Counterparty represents and warrants that it has not
applied for, and prior to the termination or settlement of this Transaction has
no intention to apply for loans, loan guarantees or direct loans (as that term
is defined in the CARES Act, under programs or facilities established by the
Board of Governors of the Federal Reserve System under section 4003(b) of the
CARES Act for the purpose of providing liquidity to the financial system
(together with loans, loan guarantees or direct loans under section 4003(b) of
the CARES Act, “Governmental Financial Assistance”) under any governmental
program or facility that (a) is established under section 4003(b) of the CARES
Act or the Federal Reserve Act, as amended, and (b) requires, as a condition of
such Governmental Financial Assistance, that the Counterparty agree, attest,
certify or warrant that it has not, as of the date specified in such condition,
repurchased, or will not repurchase, any equity security of Counterparty;
provided, that Counterparty may apply for Governmental Financial Assistance if
Counterparty either (X) determines based on the advice of outside counsel of
national standing that the terms of the Transaction would not cause Counterparty
to fail to satisfy any condition for application for or receipt or retention of
such Governmental Financial Assistance based on the terms of the program or
facility as of the date of such advice or (Y) delivers to Dealer evidence or
other guidance from a governmental authority with jurisdiction for such program
or facility that the Transaction is permitted under such program or facility
(either by specific reference to the Transaction or by general reference to
transactions with the attributes of the Transaction in all relevant respects).

(b)    Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

 

Page 16 of 31



--------------------------------------------------------------------------------

(c)    Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d)    Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution” and “financial participant” within the meaning of
Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties hereto further
agree and acknowledge (A) that this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment” within
the meaning of Section 546 of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the
Bankruptcy Code.

(e)    As a condition to the effectiveness of the Transaction, Counterparty
shall deliver to Dealer an opinion of counsel, dated as of the Premium Payment
Date and reasonably acceptable to Dealer in form and substance, with respect to
the matters set forth in Section 3(a) of the Agreement and Section 7(a)(vii)
hereof; provided that any such opinion of counsel may contain customary
exceptions and qualifications, including, without limitation, exceptions and
qualifications relating to indemnification provisions.

(f)    Counterparty understands that notwithstanding any other relationship
between Counterparty and Dealer and its affiliates, in connection with this
Transaction and any other over-the-counter derivative transactions between
Counterparty and Dealer or its affiliates, Dealer or its affiliates is acting as
principal and is not a fiduciary or advisor in respect of any such transaction,
including any entry, exercise, amendment, unwind or termination thereof.

(g)    Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

(h)    [Each party acknowledges and agrees to be bound by the Conduct Rules of
the Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein, in each case, to the extent such rules are applicable to such
party.]12

 

  8.

Other Provisions:

(a)    Right to Extend. Dealer may postpone or add, in whole or in part, any
Exercise Date or Settlement Date or any other date of valuation, payment or
delivery by Dealer, with respect to some or all of the relevant Options (in
which event the Calculation Agent, in good faith and in a commercially

 

12 

To be included as applicable.

 

Page 17 of 31



--------------------------------------------------------------------------------

reasonable manner, shall make appropriate adjustments to the Delivery
Obligation), if Dealer determines, in good faith and in a commercially
reasonable manner, and, in respect of clause (ii) below, based on the advice of
counsel, that such extension is reasonably necessary or appropriate (i) to
preserve Dealer’s commercially reasonable hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the cash market, the
stock borrow market or other relevant market (but only if there is a material
decrease in liquidity relative to Dealer’s expectations on the Trade Date), or
(ii) to enable Dealer to effect purchases or sales of Shares or Share
Termination Delivery Units in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would
(assuming, in the case of purchases, Dealer were Counterparty or an affiliated
purchaser of Counterparty) be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures (whether
or not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer and, in the case of policies or procedures, so
long as such policies or procedures are consistently applied to transactions
similar to the Transaction); provided that no such Exercise Date, Settlement
Date or other date of valuation, payment or delivery may be postponed or added
more than 80 “VWAP Trading Days” (as defined in the Indenture) after the
original Exercise Date, Settlement Date or other date of valuation, payment or
delivery, as the case may be.

(b)    Additional Termination Events.

(i)    The occurrence of an event of default with respect to Counterparty under
the terms of the Convertible Securities as set forth in Section 7.01 of the
Indenture, which default has resulted in the Convertible Securities becoming due
and payable under the terms thereof, shall constitute an Additional Termination
Event with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the Agreement
and to determine the amount payable pursuant to Section 6(e) of the Agreement.

(ii)    Within five Exchange Business Days immediately following any Repurchase
Event (as defined below), Counterparty (x) in the case of a Repurchase Event
resulting from the redemption of any Convertible Securities by Counterparty or
the repurchase of any Convertible Securities by Counterparty upon the occurrence
of a “Fundamental Change” (as defined in the Indenture), shall notify Dealer in
writing of such Repurchase Event and (y) in the case of a Repurchase Event not
described in clause (x) above, may notify Dealer of such Repurchase Event, in
each case, including the number of Convertible Securities subject to such
Repurchase Event (any such notice, a “Convertible Securities Repurchase Notice”)
[; provided further that any “Convertible Securities Repurchase Notice”
delivered to Dealer pursuant to the Base Call Option Transaction Confirmation
shall be deemed to be a Convertible Securities Repurchase Notice pursuant to
this Confirmation and the terms of such Convertible Securities Repurchase Notice
shall apply, mutatis mutandis, to this Confirmation]13. Notwithstanding anything
to the contrary in this Confirmation, the receipt by Dealer from Counterparty of
(1) any Convertible Securities Repurchase Notice, and (2) in the case of any
Convertible Securities Repurchase Notice described in clause (y) above, a
written representation and warranty by Counterparty that, as of the date of such
Convertible Securities Repurchase Notice, Counterparty is not in possession of
any material nonpublic information regarding Counterparty or the Shares, in each
case, within the applicable time period set forth in the preceding sentence,
shall constitute an Additional Termination Event as provided in this
Section 8(b)(ii). Upon receipt of any such Convertible Securities Repurchase
Notice and the related written representation and warranty, Dealer shall
promptly designate an Exchange Business Day following receipt of such
Convertible Securities Repurchase Notice (which in no event shall be earlier
than the related repurchase date for such Convertible Securities) as an Early
Termination Date with respect to the portion of this Transaction corresponding
to a number of Options (the “Repurchase Options”) equal to the lesser of (A) the
number of such Convertible Securities specified in such Convertible Securities
Repurchase Notice [minus the number of Repurchase Options (as defined in the
Base Call Option Transaction Confirmation), if any, that relate to such
Convertible Securities (and for purposes of determining whether any

 

13 

Include for additional capped call.

 

Page 18 of 31



--------------------------------------------------------------------------------

Options under this Confirmation or under the Base Call Option Transaction
Confirmation will be among the Repurchase Options hereunder or under, and as
defined in, the Base Call Option Transaction Confirmation, the Convertible
Securities specified in such Convertible Securities Repurchase Notice shall be
allocated first to the Base Call Option Transaction Confirmation until all
Options thereunder are exercised or terminated)]14 and (B) the Number of Options
as of the date Dealer designates such Early Termination Date and, as of such
date, the Number of Options shall be reduced by the number of Repurchase
Options. Any payment hereunder with respect to such termination shall be
calculated pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Options equal to the number of Repurchase
Options, (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event and (3) the terminated portion of the Transaction
were the sole Affected Transaction. “Repurchase Event” means that (i) any
Convertible Securities are repurchased or redeemed (whether pursuant to
Section 4.02 or Section 4.03 of the Indenture or otherwise) by Counterparty or
any of its subsidiaries (including in connection with, or as a result of, a
Fundamental Change (as defined in the Indenture), a tender offer, exchange offer
or similar transaction or for any other reason), (ii) any Convertible Securities
are delivered to Counterparty in exchange for delivery of any property or assets
of Counterparty or any of its subsidiaries (howsoever described), (iii) any
principal of any of the Convertible Securities is repaid prior to the final
maturity date of the Convertible Securities, or (iv) any Convertible Securities
are exchanged by or for the benefit of the “Holders” (as such term is defined in
the Indenture) thereof for any other securities of Counterparty or any of its
affiliates (or any other property, or any combination thereof) pursuant to any
exchange offer or similar transaction. For the avoidance of doubt, any
conversion of Convertible Securities (whether into cash, Shares, “Reference
Property” (as defined in the Indenture) or any combination thereof) pursuant to
the terms of the Indenture shall not constitute a Repurchase Event. Counterparty
acknowledges and agrees that if an Additional Termination Event has occurred
under this Section 8(b)(ii), then any related Convertible Securities subject to
a Repurchase Event will be deemed to be cancelled and disregarded and no longer
outstanding for all purposes hereunder.

(iii)    Notwithstanding anything to the contrary in this Confirmation, upon any
Early Conversion in respect of which the relevant converting “Holder” (as such
term is defined in the Indenture) has satisfied the requirements to conversion
set forth in Section 5.02(A) of the Indenture:

 

  (A)

Counterparty may, as promptly as practicable (but in any event within five
Scheduled Trading Days of the “Conversion Date” (as defined in the Indenture)
for such Early Conversion), provide written notice (an “Early Conversion
Notice”) to Dealer specifying the number of Convertible Securities surrendered
for conversion on such Conversion Date (such Convertible Securities, the
“Affected Convertible Securities”), and the giving of such Early Conversion
Notice shall constitute an Additional Termination Event as provided in this
Section 8(b)(iii); provided that any such Early Conversion Notice shall contain
a written acknowledgement by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of the
delivery of such Early Conversion Notice;

 

  (B)

upon receipt of any such Early Conversion Notice, within a commercially
reasonable period of time thereafter, Dealer shall designate an Exchange
Business Day as an Early Termination Date (which Exchange Business Day shall be
on or as promptly as reasonably practicable after the related settlement date
for such Affected Convertible Securities) with respect to the portion of the
Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Convertible

 

14 

Include for additional capped call

 

Page 19 of 31



--------------------------------------------------------------------------------

  Securities [minus the “Affected Number of Options” (as defined in the Base
Call Option Transaction Confirmation) (and for purposes of determining whether
any Options under this Confirmation or under the Base Call Option Transaction
Confirmation will be among the Affected Number of Options hereunder or under,
and as defined in, the Base Call Option Transaction Confirmation, the Affected
Convertible Securities specified in such Early Conversion Notice shall be
allocated first to the Base Call Option Transaction Confirmation until all
options thereunder are exercised or terminated)]15 and (y) the Number of Options
as of the “Conversion Date” (as defined in the Indenture) for such Early
Conversion;

 

  (C)

any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options,
(y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction;

 

  (D)

for the avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement, the Calculation
Agent shall assume that (x) the relevant Early Conversion and any conversions,
adjustments, agreements, payments, deliveries or acquisitions by or on behalf of
Counterparty leading thereto had not occurred, (y) no adjustment to the
conversion rate for the Convertible Securities has occurred pursuant to any
Make-Whole Adjustment or Discretionary Adjustment and (z) the corresponding
Convertible Securities remain outstanding; and

 

  (E)

the Transaction shall remain in full force and effect, except that, as of the
“Conversion Date”(as defined in the Indenture) for such Early Conversion, the
Number of Options shall be reduced by the Affected Number of Options.

(c)    Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to all holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
and 6(e) of the Agreement (any such amount, a “Payment Obligation”), then Dealer
shall satisfy the Payment Obligation by the Share Termination Alternative (as
defined below) unless (a) Counterparty gives irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. (New York City time) on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable, of its election
that the Share Termination Alternative shall not apply, (b) as of the date of
such election, Counterparty represents that is not in possession of any material
non-public information regarding Counterparty or the Shares, and that such
election is being made in good faith and not as part of a plan or scheme to
evade compliance with the federal securities laws, and (c) Dealer agrees, in its
sole discretion, to such election, in which case the provisions of
Section 6(d)(ii) and 6(e) of the Agreement, as the case may be, shall apply.

 

 

15 

Include for additional capped call.

 

Page 20 of 31



--------------------------------------------------------------------------------

Share Termination Alternative:    If applicable, means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 6(d)(ii) of the
Agreement or such later date or dates as Dealer may commercially reasonably
determine (the “Share Termination Payment Date”) taking into account
commercially reasonable hedging or hedge unwind activity, in satisfaction of the
Payment Obligation. Share Termination Delivery    Property:    A number of Share
Termination Delivery Units, as calculated by the Calculation Agent in good faith
and in a commercially reasonable manner, equal to the Payment Obligation divided
by the Share Termination Unit Price. The Calculation Agent shall, in good faith
and in a commercially reasonable manner, adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in a commercially reasonable manner and notified by the
Calculation Agent to Dealer at the time of notification of the Payment
Obligation. Share Termination Delivery Unit:        In the case of a Termination
Event (other than on account of an Insolvency, Nationalization or Merger Event),
Event of Default, Delisting or Additional Disruption Event, one Share or, in the
case of an Insolvency, Nationalization or Merger Event, one Share or a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event, as applicable. If such Insolvency,
Nationalization or Merger Event involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash. Failure to Deliver:    Applicable Other
Applicable Provisions:    If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Counterparty is the issuer of any Share Termination Delivery Units (or any part
thereof).

(d)    Disposition of Hedge Shares. Counterparty hereby agrees that if, in the
good faith reasonable judgment of Dealer, based on the advice of counsel, the
Shares (the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction in a commercially reasonable manner
cannot be sold in the U.S. public market by Dealer without registration under
the

 

Page 21 of 31



--------------------------------------------------------------------------------

Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities
(in all cases of (A)-(E) above, as would be usual and customary for offerings
for companies of similar size and industry); provided that if Counterparty
elects clause (i) above but the items referred to therein are not completed in a
timely manner, or if Dealer, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(d) shall
apply at the election of Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size and industry, in form
and substance commercially reasonably satisfactory to Dealer, including
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Hedge Shares from Dealer), and best efforts
obligations to provide opinions and certificates and such other documentation as
is customary for private placements agreements for transactions of similar size
and type, as is commercially reasonably acceptable to Dealer (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its good faith, commercially reasonable judgment, to
compensate Dealer for any commercially reasonable discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the then-current
market price on such Exchange Business Days, and in the amounts and at such
time(s), commercially reasonably requested by Dealer. This Section 8(d) shall
survive the termination, expiration or early unwind of the Transaction.

(e)    Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least two Scheduled Trading Days prior to any day on which Counterparty effects
any repurchase of Shares or consummates or otherwise engages in any transaction
or event (a “Conversion Rate Adjustment Event”) that could reasonably be
expected to lead to an increase in the “Conversion Rate” (as defined in the
Indenture), give Dealer a written notice of such repurchase or Conversion Rate
Adjustment Event (a “Repurchase Notice”) if, following such repurchase or
Conversion Rate Adjustment Event, the Notice Percentage would reasonably be
expected to be (i) greater than 9.87% and (ii) greater by 0.50% than the Notice
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater than the Notice Percentage as
of the date hereof). The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is the Number of Shares plus
the number of Shares underlying any other convertible bond hedge transactions or
similar call options sold by Dealer to Counterparty and the denominator of which
is the number of Shares outstanding on such day. In the event that Counterparty
fails to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(e) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all commercially reasonable losses
(including losses relating to the Dealer’s commercially reasonable hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to this Transaction), claims, damages and liabilities (or
actions in respect thereof), joint or several, to which such Indemnified Party
may become subject under applicable securities laws, including without
limitation, Section 16 of the Exchange Act or under any state or federal law,
regulation or regulatory order, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all commercially reasonable out-of-pocket expenses

 

Page 22 of 31



--------------------------------------------------------------------------------

(including commercially reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement and shall inure to the benefit of any
permitted assignee of Dealer.

(f)    Transfer and Assignment.

(i)    Either party may transfer or assign any of its rights or obligations
under the Transaction with the prior written consent of the non-transferring
party, such consent not to be unreasonably withheld or delayed; provided that
Dealer may transfer or assign without any consent of Counterparty its rights and
obligations hereunder, in whole or in part, to any person, or any person whose
obligations would be guaranteed by a person, in either case, with a rating
(i) for its long-term, unsecured and unsubordinated indebtedness at least
equivalent to Dealer’s (or its ultimate parent’s) or (ii) that is no lower than
A3 from Moody’s Investor Service, Inc. (or its successor) or A- from Standard
and Poor’s Rating Group, Inc. (or its successor); provided further that, at the
time of such transfer or assignment either (x) both the Dealer and transferee or
assignee in any such transfer or assignment are a “dealer in securities” within
the meaning of Section 475(c) (1) of the Internal Revenue Code of 1986, as
amended (the “Code”) or (y) the transfer or assignment does not result in a
deemed exchange by Counterparty within the meaning of Section 1001 of the Code.
In the event of any such transfer or assignment, the transferee or assignee
shall agree that (i) Counterparty shall not be required to pay the transferee or
assignee under Section 2(d)(i)(4) of the Agreement any amount greater than the
amount Counterparty would have been required to pay to Dealer in the absence of
such transfer or assignment and (ii) Counterparty shall not receive from the
transferee or assignee any amount or number of Shares less than it would have
been entitled to receive in the absence of such transfer or assignment. If at
any time at which (1) the Equity Percentage exceeds 8.0% or (2) Dealer, Dealer
Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under Section 203 of the Delaware General Corporation
Law or other federal, state or local law, rule, regulation or regulatory order
or organizational documents or contracts of Counterparty applicable to ownership
of Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting, registration, filing or notification
obligations or other requirements (including obtaining prior approval by a state
or federal regulator, but excluding reporting obligations arising under
Section 13 of the Exchange Act as in effect on the Trade Date) of a Dealer
Person under Applicable Restrictions and with respect to which such requirements
have not been met or the relevant approval has not been received, or that would
have any other adverse effect on a Dealer Person, under Applicable Restrictions
minus (y) 1% of the number of Shares outstanding on the date of determination
(either such condition described in clause (1) or (2), an “Excess Ownership
Position”), Dealer, in its discretion, is unable to effect a transfer or
assignment to a third party after its commercially reasonable efforts on pricing
and terms and within a time period reasonably acceptable to Dealer such that an
Excess Ownership Position no longer exists, Dealer may designate any Scheduled
Trading Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of the Transaction, such that an Excess Ownership Position
would no longer exist following the resulting partial termination of the
Transaction (after taking into account commercially reasonable adjustments to
Dealer’s commercially reasonable Hedge Positions from such partial termination).
In the event that Dealer so designates an Early Termination Date with respect to
a portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement or Section 8(c) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
were the sole Affected Party with respect to such partial termination,
(iii) such portion of the Transaction were the only Terminated Transaction and
(iv) Dealer were the party

 

Page 23 of 31



--------------------------------------------------------------------------------

entitled to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement and to determine the amount payable pursuant to Section 6(e) of the
Agreement. The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part (collectively, “Dealer Group”)
beneficially owns (within the meaning of Section 13 of the Exchange Act),
without duplication, on such day (or, to the extent that for any reason the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day. In
the case of a transfer or assignment by Counterparty of its rights and
obligations hereunder and under the Agreement, in whole or in part (any such
Options so transferred or assigned, the “Transfer Options”), to any party,
withholding of such consent by Dealer shall not be considered unreasonable if
such transfer or assignment does not meet the reasonable conditions that Dealer
may impose including, but not limited, to the following conditions:

 

  (A)

With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or Section 8(d) of
this Confirmation;

 

  (B)

Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Code);

 

  (C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, undertakings
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty as are requested by, and reasonably
satisfactory to, Dealer;

 

  (D)

Dealer shall not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

  (E)

Dealer shall not, as a result of such transfer or assignment, receive from the
transferee or assignee any amount or number of Shares less than it would have
been entitled to receive in the absence of such transfer or assignment;

 

  (F)

An Event of Default, Potential Event of Default or Termination Event shall not
occur as a result of such transfer and assignment;

 

  (G)

Without limiting the generality of clause (B), Counterparty shall have caused
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (H)

Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

Page 24 of 31



--------------------------------------------------------------------------------

(ii)    Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty solely to the extent of any such
performance.

(g)    Staggered Settlement. If upon advice of counsel with respect to
applicable legal and regulatory requirements, including any requirements
relating to Dealer’s commercially reasonable hedging activities hereunder,
Dealer reasonably determines that it would not be practicable or advisable to
deliver, or to acquire Shares to deliver, any or all of the Shares to be
delivered by Dealer on any Settlement Date for the Transaction, Dealer may, by
notice to Counterparty on or prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) as follows:

(i)    in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) and the number of Shares that it will deliver on each Staggered Settlement
Date;

(ii)    the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

(iii)    if the Net Share Settlement terms or the “Combination Settlement” (as
defined in the Indenture) terms set forth above were to apply on the Nominal
Settlement Date, then the Net Share Settlement terms or the Combination
Settlement terms, as the case may be, will apply on each Staggered Settlement
Date, except that the Shares otherwise deliverable on such Nominal Settlement
Date will be allocated among such Staggered Settlement Dates as specified by
Dealer in the notice referred to in clause (i) above.

(h)    Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i)    No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

(j)    Equity Rights. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that the obligations of Counterparty under this
Confirmation are not secured by any collateral that would otherwise secure the
obligations of Counterparty herein under or pursuant to any other agreement.

 

Page 25 of 31



--------------------------------------------------------------------------------

(k)    Early Unwind. In the event the sale by Counterparty of the [Base
Convertible Securities]16[Optional Convertible Securities]17 is not consummated
pursuant to the Purchase Agreement for any reason by the close of business in
New York on June 10, 2020 (or such later date as agreed upon by the parties)
(June 10, 2020 or such later date being the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and the Transaction and all of the respective rights and obligations
of Dealer and Counterparty hereunder shall be cancelled and terminated.
Following such termination and cancellation, each party shall be released and
discharged by the other party from, and agrees not to make any claim against the
other party with respect to, any obligations or liabilities of either party
arising out of, and to be performed in connection with, the Transaction either
prior to or after the Early Unwind Date. Dealer and Counterparty represent and
acknowledge to the other that upon an Early Unwind, all obligations with respect
to the Transaction shall be deemed fully and finally discharged.

(l)    Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the “Daily VWAP” (as defined in
the Indenture); (D) any market activities of Dealer and its affiliates with
respect to Shares may affect the market price and volatility of Shares, as well
as the “Daily VWAP” (as defined in the Indenture), each in a manner that may be
adverse to Counterparty; and (E) the Transaction is a derivatives transaction in
which it has granted Dealer an option, and Dealer may purchase shares for its
own account at an average price that may be greater than, or less than, the
price paid by Counterparty under the terms of the Transaction.

(m)    Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010 (the
“WSTAA”), the parties hereby agree that neither the enactment of the WSTAA (or
any statute containing any legal certainty provision similar to Section 739 of
the WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or an amendment made by the WSTAA
(or any such statute), shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement this
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs, regulatory change or similar event
under this Confirmation, the Equity Definitions incorporated herein, or the
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging or Illegality).

(n)    Governing Law; Exclusive Jurisdiction; Waiver of Jury.

(i)    THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION
WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE 5 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

(ii)    Section 13(b) of the Agreement is deleted in its entirety and replaced
by the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Confirmation
or the Agreement, or for recognition and enforcement of any judgment in respect
thereof, (each,

 

16 

Include for base capped call.

17 

Include for additional capped call.

 

Page 26 of 31



--------------------------------------------------------------------------------

“Proceedings”) to the exclusive jurisdiction of the Supreme Court of the State
of New York, sitting in New York County, the courts of the United States of
America for the Southern District of New York and appellate courts from any
thereof. Nothing in this Confirmation or the Agreement precludes either party
from bringing Proceedings in any other jurisdiction if (A) the courts of the
State of New York or the United States of America for the Southern District of
New York lack jurisdiction over the parties or the subject matter of the
Proceedings or decline to accept the Proceedings on the grounds of lacking such
jurisdiction; (B) the Proceedings are commenced by a party for the purpose of
enforcing against the other party’s property, assets or estate any decision or
judgment rendered by any court in which Proceedings may be brought as provided
hereunder; (C) the Proceedings are commenced to appeal any such court’s decision
or judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its property,
assets or estate and, in order to exercise or protect its rights, interests or
remedies under this Confirmation or the Agreement, the party (1) joins, files a
claim, or takes any other action, in any such suit, action or proceeding, or
(2) otherwise commences any Proceeding in that other jurisdiction as the result
of that other suit, action or proceeding having commenced in that other
jurisdiction.”

(iii)    EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS OWN
BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS
STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS CONFIRMATION OR THE AGREEMENT.

(o)    Amendment. This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Counterparty
and Dealer.

(p)    Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(q)    Tax Matters. For purposes of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer one duly executed and completed United
States Internal Revenue Service Form W-9 (or successor thereto) and Dealer shall
provide to Counterparty one duly executed and completed United States Internal
Revenue Service Form [W-9][W-8BEN-E]18 (or successor thereto). Such forms shall
be delivered upon (i) execution and delivery of this Confirmation, (ii) promptly
upon reasonable request of the other party and (iii) promptly upon learning that
any such form previously provided has become obsolete or incorrect.

(r)    Withholding Tax with Respect to Non-US Counterparties. “Indemnifiable
Tax” as defined in Section 14 of the Agreement shall not include (i) any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the Code, any current or future regulations or official interpretations
thereof, any agreement entered into pursuant to Section 1471(b) of the Code, or
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”) or (ii) any U.S.
federal withholding tax imposed on amounts treated as dividends from sources
within the United States under Section 871(m) of the Code (or any Treasury
regulations or other guidance issued thereunder). For the avoidance of doubt, a
FATCA Withholding Tax is a Tax the deduction or withholding of which is required
by applicable law for the purposes of Section 2(d) of the Agreement.

 

 

18 

Insert as applicable.

 

Page 27 of 31



--------------------------------------------------------------------------------

(s)    Payee Tax Representations. For the purpose of Section 3(f) of the
Agreement, the parties make the representations below:

(i)     [Dealer is organized under the laws of the United States and its U.S.
taxpayer identification number is [                    ]. It is “exempt” within
the meaning of Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c) from
information reporting on IRS Form 1099 and backup withholding.]

(ii)     Counterparty is a corporation for U.S. federal income tax purposes and
is organized under the laws of the United States. It is “exempt” within the
meaning of Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c) from
information reporting on IRS Form 1099 and backup withholding.

(t)    Amendment to Equity Definitions.

(i)    Solely in respect of adjustments to the Cap Price pursuant to
Section 8(u):

 

  (1)

Section 11.2(e)(v) of the Equity Definitions is hereby amended by adding the
phrase “, provided that, notwithstanding this Section 11.2(e)(v), the parties
hereto agree that, with respect to the Transaction, the following repurchases of
Shares by the Issuer or any of its subsidiaries shall not be considered
Potential Adjustment Events: any repurchases of Shares in open-market
transactions at prevailing market prices or privately negotiated accelerated
Share repurchase (or similar) transactions that are entered into at prevailing
market prices and in accordance with customary market terms for transactions of
such type to repurchase the Shares, in each case, to the extent that, after
giving effect to such transactions, the aggregate number of Shares repurchased
during the term of the Transaction pursuant to all transactions described in
this proviso would not exceed 20% of the number of Shares outstanding as of the
Trade Date, as determined by the Calculation Agent” at the end of such Section.

 

  (2)

Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “that may have a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “that is the result of
a corporate event involving the Issuer or its securities that has, in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect on the Shares or options on the Shares; provided that such event is not
based on (a) an observable market, other than the market for the Counterparty’s
own stock or (b) an observable index, other than an index calculated and
measured solely by reference to Counterparty’s own operations.”

 

  (3)

Section 12.1(d) of the Equity Definitions is hereby amended by replacing “10%”
with “20%”.

(ii)    Section 12.9(b)(i) of the Equity Definitions is hereby amended by
replacing “either party may elect” with “Dealer may elect or, if Counterparty
represents to Dealer in writing at the time of such election that (i) it is not
aware of any material nonpublic information with respect to Counterparty or the
Shares and (ii) it is not making such election as part of a plan or scheme to
evade compliance with the U.S. federal securities laws, Counterparty may elect.”

(u)    Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in the Agreement, the Equity Definitions or this
Confirmation, upon the occurrence of a Merger Date, the occurrence of a Tender
Offer Date, or declaration by Counterparty of the terms of any Potential

 

Page 28 of 31



--------------------------------------------------------------------------------

Adjustment Event, the Calculation Agent shall determine in good faith and in a
commercially reasonable manner whether such occurrence or declaration, as
applicable, has had a material economic effect on the Transaction and, if so,
shall, in its good faith and commercially reasonable discretion, adjust the Cap
Price to preserve the fair value of the Options taking into account, for the
avoidance of doubt, such economic effect on both the Strike Price and Cap Price
(provided that in no event shall the Cap Price be less than the Strike Price;
provided further that any adjustment to the Cap Price made pursuant to this
Section 8(u) shall be made without duplication of any other adjustment
hereunder) and that such adjustments may be made to account solely for changes
in volatility, expected dividends, interest rates, stock loan rate or liquidity
relative to the relevant Shares). Solely for purposes of this Section 8(u), the
terms “Potential Adjustment Event,” “Merger Event,” and “Tender Offer” shall
each have the meanings assigned to each such term in the Equity Definitions (as
amended by Section 8(t)(i)).

(v)    Notice of Certain Other Events. (A) Counterparty shall give Dealer
commercially reasonable advance (but in no event less than one Exchange Business
Day) written notice of the section or sections of the Indenture and, if
applicable, the formula therein, pursuant to which any adjustment will be made
to the Convertible Securities in connection with any Potential Adjustment Event,
Merger Event or Tender Offer and (B) promptly following any such adjustment,
Counterparty shall give Dealer written notice of the details of such adjustment.

(w)    Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

(x)    U.S. QFC Stay Rules. The parties agree that (i) to the extent that prior
to the date hereof both parties have adhered to the 2018 ISDA U.S. Resolution
Stay Protocol (the “Protocol”), the terms of the Protocol are incorporated into
and form a part of the Agreement, and for such purposes the Agreement shall be
deemed a Protocol Covered Agreement and each party shall be deemed to have the
same status as Regulated Entity and/or Adhering Party as applicable to it under
the Protocol; (ii) to the extent that prior to the date hereof the parties have
executed a separate agreement the effect of which is to amend the qualified
financial contracts between them to conform with the requirements of the QFC
Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of the Agreement and each party shall be
deemed to have the status of “Covered Entity” or “Counterparty Entity” (or other
similar term) as applicable to it under the Bilateral Agreement; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. G-SIBs
and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and, a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of the Agreement, and for such purposes the Agreement shall be deemed a
“Covered Agreement,” Dealer shall be deemed a “Covered Entity” and Dealer shall
be deemed a “Counterparty Entity.” In the event that, after the date of the
Agreement, both parties hereto become adhering parties to the Protocol, the
terms of the Protocol will replace the terms of this Section 8(x) of the
Confirmation. In the event of any inconsistencies between the Agreement and the
terms of the Protocol, the Bilateral Agreement or the Bilateral Terms (each, the
“QFC Stay Terms”), as applicable, the QFC Stay Terms will govern. Terms used in
this paragraph without definition shall have the meanings assigned to them under
the QFC Stay Rules. For purposes of this paragraph, references to “the
Agreement” include any related credit enhancements entered into between the
parties or provided by one to the other. In addition, the parties agree that the
terms of this paragraph shall be incorporated into any related covered affiliate
credit enhancements, with all references to Dealer Parent replaced by references
to the covered affiliate support provider.“QFC Stay Rules” means the regulations
codified at 12 C.F.R. 252.2, 252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8,
which, subject to limited exceptions, require an express recognition of the
stay-and-transfer powers of the FDIC under the Federal

 

Page 29 of 31



--------------------------------------------------------------------------------

Deposit Insurance Act and the Orderly Liquidation Authority under Title II of
the Dodd Frank Wall Street Reform and Consumer Protection Act and the override
of default rights related directly or indirectly to the entry of an affiliate
into certain insolvency proceedings and any restrictions on the transfer of any
covered affiliate credit enhancements.

(y)    [Insert any Dealer agency language or communications with employees
provisions.]

[Signature Pages Follow]

 

Page 30 of 31



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information required herein and immediately returning an
executed copy to Dealer.

 

Yours faithfully, [DEALER] By:  

                    

  Name:   Title:

 

Agreed and Accepted By: EVENTBRITE, INC. By:  

                    

  Name:   Title:

 

Page 31 of 31